DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 9, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,332,915. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Re. claim 1, claim 1 of the ‘915 patent discloses all of the limitations of claim 1.
Re. claim 2, claim 4 of the ‘915 patent further discloses all of the limitations of claim 2.
Re. claim 4, claim 3 of the ‘915 patent further discloses all of the limitations of claim 4.
Re. claim 5, claim 8 of the ‘915 patent further discloses all of the limitations of claim 5.
Re. claim 9, claim 1 of the ‘915 patent further discloses all of the limitations of claim 9.
Re. claim 12, claim 7 of the ‘915 patent further discloses all of the limitations of claim 12.
Re. claim 13, claim 1 of the ‘915 patent further discloses all of the limitations of claim 13.
Re. claim 14, claim 1 of the ‘915 patent further discloses all of the limitations of claim 14.
Re. claim 15, claim 12 of the ‘915 patent further discloses all of the limitations of claim 15.
Re. claim 16, claim 12 of the ‘915 patent further discloses all of the limitations of claim 16.
Re. claim 17, claims 1 and 12 of the ‘915 patent further discloses all of the limitations of claim 17.
Re. claim 18, claim 13 of the ‘915 patent further discloses all of the limitations of claim 18.
Re. claim 19, claim 13 of the ‘915 patent further discloses all of the limitations of claim 19.
Re. claim 20, claims 10 and 11 of the ‘915 patent further discloses all of the limitations of claim 20.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the cleaning cycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 are further indefinite due to their dependency on the limitations of claim 14.
Claim 17 recites the limitation "the cleaning cycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is further indefinite due to its dependency on the limitations of claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Patent Publication No. 2016/0289933) in view of Christman et al. (US Patent Publication No. 2004/0194808).
Re. claim 1, Williams discloses a self-cleaning sink, comprising 
a sink basin (110) comprising one or more walls (see Figure 1B); a cleaning system comprising one or more nozzles (112) disposed on one or more of the one or more walls, wherein the one or more nozzles are configured to be fluidly connected to a first fluid source (see paragraph 0011) and configured to dispense a first fluid from the first fluid source into an interior of the sink basin (see paragraph 0011).
Williams, however, does not explicitly recite a lid configured to enclose the sink basin wherein the cleaning system is configured to determine the sink is not in use by detecting the lid secured over a top of the sink, fully enclosing the sink basin.
Christman teaches that it is old and well known in the art of self-cleaning sinks to provide a lid (32) configured to enclose the sink basin wherein a cleaning system is configured to determine the sink is not in use by detecting the lid secured over a top of the sink, fully enclosing the sink basin (see paragraph 0073).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams to include the lid and lid position sensing as taught by Christman to aid in ensuring the first fluid does not splash out of the sink when the device is cleaning.
Re. claim 2, Christman further teaches that it is old and well known in the art of self-cleaning sinks to provide a microprocessor-based controller (see paragraph 0064).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams to include a microprocessor-based controller as taught by Christman to allow the device to sense the lid closure and to implement multiple wash cycles and retain optional operating data or parameters for the wash cycles (see Christman paragraphs 0064-0065 and 0073).
Re. claim 4, Christman further teaches that it is old and well known in the art of self-cleaning sinks to provide a cleaning system configured to detect the sink basin is enclosed by the lid with one ore more of a mechanical engaging device (the latch; see paragraph 0073), a magnetic engaging device, an optical signal, an ultrasound signal, or a capacitive signal. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams to include the lid and lid position sensing as taught by Christman to aid in ensuring the first fluid does not splash out of the sink when the device is cleaning.
Re. claim 5, Williams further discloses a self-cleaning sink wherein the cleaning system may be activated by user input (via 142).
Re. claim 7, Christman further teaches that it is old and well known in the art of self-cleaning sinks to provide a cleaning system configured to prevent activation of a cleaning cycle if the sink basin is not enclosed by the lid (see claim 21). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams by preventing activation if the lid is not closed as taught by Christman to aid in ensuring the first fluid does not splash out of the sink when the device is cleaning.
Re. claim 12, Williams further discloses the one or more nozzles being configured to dispense the first fluid into the sink basin interior such that substantially all surfaces of the sink basin interior are covered with a thin layer of the first fluid (see paragraphs 0004-0015).
Re. claim 13, Williams further discloses the first fluid comprising one or more of water, steam, and a cleaning solution (see paragraphs 0014-0015).
Re. claim 14, Williams further discloses a cleaning cycle comprising dispensing a cleaning solution onto the sink basin interior (see paragraphs 0014-0015).

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Patent Publication No. 2016/0289933) in view of DeBoer et al. (US Patent Publication No. 2003/0205250).
Re. claim 1, Williams discloses a self-cleaning sink, comprising 
a sink basin (110) comprising one or more walls (see Figure 1B); a cleaning system comprising one or more nozzles (112) disposed on one or more of the one or more walls, wherein the one or more nozzles are configured to be fluidly connected to a first fluid source (see paragraph 0011) and configured to dispense a first fluid from the first fluid source into an interior of the sink basin (see paragraph 0011).
Williams, however, does not explicitly recite a lid configured to enclose the sink basin wherein the cleaning system is configured to determine the sink is not in use by detecting the lid secured over a top of the sink, fully enclosing the sink basin.
DeBoer teaches that it is old and well known in the art of self-cleaning sinks to provide a lid (32) configured to enclose the sink basin wherein a cleaning system is configured to determine the sink is not in use by detecting the lid secured over a top of the sink, fully enclosing the sink basin (see paragraph 0076).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams to include the lid and lid position sensing as taught by DeBoer to aid in ensuring the first fluid does not splash out of the sink when the device is cleaning.
Re. claim 9, DeBoer further teaches that it is old and well known in the art of self-cleaning sinks to provide a cleaning system configured to automatically activate a cleaning cycle upon detecting the sink basin is enclosed by the lid (see paragraph 0110). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams by including automatic start feature as taught by DeBoer to aid in ensuring the first fluid does not splash out of the sink when the device is cleaning.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cohen (US Patent No. 1,426,046), Sha et al. (US Patent Publication No. 2007/0061960), and Boland (US Patent Publication No. 2018/0100297) are analogous because they disclose self-cleaning sinks which read on significant portions of claims including providing seal-cleaning sinks configured to dispense the fluid substantially horizontally across the sink basin.
Yu (US Patent Publication No. 2016/0069054), is analogous because it discloses a self-cleaning sink which reads on significant portions of claims including providing seal-cleaning sink configured to dispense the fluid substantially horizontally across the sink basin and onto a sink wall at about a height of the one or more nozzles and run dowered along the sink wall under gravity.

Allowable Subject Matter
Claims 3, 6, 8 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754